UNITED STATES DISTRICT COURT

:Tt_T?:Iii::?:):Yl:i:.                            ........... x

ARACELIS POLANCO, as Administrator of the                            NOTICE OF
ESTATE OF LAYLEEN CUBILETTE-POLANCO,                                 APPEARANCE

                                                   Plaintiff,        te-cv-4623 (DLD (SJB)

                       -against-

THE CITY OF NEW YORK, et al.,

                                             Defendants.




              Please enter the appearance of the undersigned, as lead attorney and attorney to be

noticed, on behalf of defendants the City of New York and Colleen Vessell in the above-titled

action.


Dated: New York, New York
       June25,2020
                                            JAMES E. JOHNSON
                                            Corporation Counsel of the
                                             City of New York
                                            Attorney for Deft's City of New York and Colleen
                                            Vessell
                                            100 Church Street
                                            New York, New York 10007
                                            (2t2) 3s6-2086
                                            corsland@law.nyc.gov


                                            By:       s/
                                                      Chlarens Orsland
                                                      Assistant Corporation Counsel
